Electronically Filed
                                                       Supreme Court
                                                       SCWC-11-0000578
                                                       30-OCT-2014
                                                       09:36 AM



                           SCWC-11-0000578

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                        RAYMOND RODRIGUEZ, SR.,
                   Petitioner/Petitioner-Appellant,

                                 vs.

                          STATE OF HAWAI#I,
                   Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
    (CAAP-11-0000578; S.P.P. NO. 03-1-0053 (CR. NO. 98-2504))

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
   (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ.,
and Circuit Judge Del Rosario, in place of Pollack, J., recused)

          Petitioner/Petitioner-Appellant’s Application for Writ

of Certiorari, filed on September 22, 2014, is hereby rejected.

          DATED:    Honolulu, Hawai#i, October 30, 2014.

Randall K. Hironaka                /s/ Mark E. Recktenwald
for petitioner
                                   /s/ Paula A. Nakayama

                                   /s/ Sabrina S. McKenna

                                   /s/ Michael D. Wilson

                                   /s/ Dexter D. Del Rosario